                      1
                      2
                      3
                      4
                      5
                      6
                      7
                      8                       UNITED STATES DISTRICT COURT
                      9                     EASTERN DISTRICT OF CALIFORNIA
                 10                                        SACRAMENTO
                 11
                          JAVAD MIBOUDI, an individual; and            Case No. 2:18-CV-02741-MCE-EFB
                 12       NEMI MIBOUDI, an individual,
                                                                       ORDER GRANTING
                 13                          Plaintiffs,               STIPULATED DISMISSAL OF
                                                                       DEFENDANT PFIZER INC.
                 14             v.
                 15       DR. MUBASHAR MOHSIN
                          MAHMOOD, an individual; KAISER
                 16       FOUNDATION HOSPITALS, a
                          California corporation; PFIZER INC., a
                 17       Delaware corporation; and DOES 1
                          through 10,
                 18
                                             Defendants.
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
DLA P IPER LLP (US)
     SAN DIEGO                                              ORDER GRANTING STIPULATED DISMISSAL OF PFIZER INC.
                                                                                         CASE NO. 2:18-CV-02741
                      1         Before the Court is the stipulation of Plaintiffs Javad Miboudi and Nemi
                      2   Miboudi (“Plaintiffs”) and Defendant Pfizer Inc. (“Pfizer”) to dismiss Pfizer from
                      3   this action without prejudice. Pursuant to Federal Rule of Civil Procedure
                      4   41(a)(1)(A)(ii), the Court GRANTS the stipulated request for dismissal without
                      5   prejudice as to Pfizer only.
                      6         Defendant Pfizer Inc. is hereby dismissed from this action without prejudice.
                      7   Plaintiffs and Pfizer to each bear their own fees and costs. Pfizer’s Motion to
                      8   Dismiss (ECF No. 6) is DENIED as moot, and this case shall proceed on Plaintiff’s
                      9   remaining claims.
                 10             IT IS SO ORDERED.

                 11       Dated: December 30, 2018

                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
                                                                    -1-
DLA P IPER LLP (US)
     SAN DIEGO                                               ORDER GRANTING STIPULATED DISMISSAL OF PFIZER INC.
                                                                                          CASE NO. 2:18-CV-02741
